Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed August 17, 2021 is acknowledged and has been entered.  Claims 1 and 10 have been amended.  Claims 9 and 13 have been cancelled. Claim 2 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1-8, 10-12, and 14-16 are pending.  Claims 1, 3-8, 10-12, and 14-16 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 9 and 13 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 6-8, 11, 12, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al. (19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Gyeongju, Korea (October 22-29, 2015)), is hereby, withdrawn. 
5.	In light of Applicant’s amendment and arguments, the rejection of claims 3-5, 10 and 16 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Gyeongju, Korea (October 22-29, 2015)) in view of Cohen et al. (Single Molecule Arrays for ultra-sensitive detection of rat cytokines in serum. Journal of Immunological Methods. 452: 20-25 (October 14, 2017)- online publication), is hereby, withdrawn. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is May 4, 2018 which is the filing date of Provisional Application 62/667,238 from which the benefit of priority is claimed. 

Claim Objections
7.	Claim 7 is objected to for depending from a cancelled claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (On-Chip Multiple Sample-Loading Method for High Sensitive Immunoassay of Troponin I (cTnI) for Cardiovascular Disease. 19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Gyeongju, Korea (October 22-29, 2015)) in view of Bort et al. (US 20170241949). 
Chakraborty et al. disclose a multiple sample-loading, high sensitive chemiluminescence sandwich immunoassay method for detecting an analyte such as a protein (i.e. cTnI: cardiac troponin I) present in blood/serum (i.e. biological) sample (Abstract; p. 1273; Figure 6).  The method comprises (a) providing a desired and controlled volume of blood sample suspected of containing the protein analyte; (b) contacting a first aliquot (first load) of the blood sample volume with a solid support having immobilized thereto a capture first specific binding member such as an antibody (cTnI antibody) that specifically binds to the analyte; (c) removing the first aliquot or load from the solid support and contacting a second aliquot (1X load) of the blood sample volume with the solid support; (d) repeating steps (b) and (c) up to 30 times (multiple times, 5X loading, 10X loading); wherein a solid support/ first specific binding member/analyte complex (solid support/ first anti-cTnI antibody/analyte complex) is formed (p. 1272, 1st full ¶; Figure 2).  The method further comprises (e) contacting the solid support/first specific binding member/analyte complex with a second specific binding member that specifically binds to the protein analyte and which comprises a detectable enzyme (horseradish peroxidase (HRP)) label attached thereto; wherein a solid support/ first specific binding member/ analyte/ second specific binding member complex (solid support/ first anti-cTnI antibody/cTnI analyte/ second anti-cTnI antibody complex) is formed; (f) removing any second specific binding member not bound to protein analyte on the solid support (washing); and, (g) detecting the protein analyte by assessing a chemiluminescence signal produced by the detectable label using a microfluidic device (i.e. BioTek Synergy HI) (p. 1273, 1st full ¶; Figure 2; Figure 3; Figure 6).  The solid support is a multiwell plate having multiple substrate chambers incorporated into a Lab-On-Chip (LOC) microfluidic device (Abstract; Figure 1, Figure 3; Figure 5).
	Chakraborty et al. differ from the instant invention in failing to teach that the microfluidic device is a digital microfluidic (DMF) device. Chakraborty et al. further does not teach that the volume of the biological sample is about 10 µl to about 50 µl; and that the first and second aliquots comprise about 1 µl to about 2 µl of the solution volume.
	Bort et al. disclose a digital microfluidic (DMF) system designed for molecular diagnostic platform that uses multiplexed bead detection and capable of detecting a single molecule of an analyte (Abstract; [0056]; Figure 25).  The DMF system as taught by Bort et al. shows a solid support in the form of a substrate surface, an electrode, or a magnetic bead that is functionalized having immobilized thereto (pre-coupled) a first specific binding member (biomolecule) that specifically binds to an analyte such as protein, antigen, antibody, oligonucleotide to thereby form a complex [0006, 0008, 0009, 0013, 0066].  Bort et al. teach preparing, dispensing, contacting, and assaying the biological sample using the DMF system; and further repeating the processing of the biological sample [0093] at droplet volumes and a capacity of about 1 mL [0072] or 6 µL [0203] or 10 µL (Table 10) which is encompassed in the range of about 10 µL to 50 µL recited in claim 3. Bort et al. teach that the biological sample is further aliquoted (segmented) into smaller volumes (sized droplet fluids) of about 1 µL to 2 µL, as recited in claim 4, using individually controlled electrodes ([0011, 0016, 0088, 0093-0095, 0211]; Table 7; Table 8; Table 11). In paragraph [0229], Bort et al. teach application of the multiplex bead-based DMF system configured with molecular diagnostic platform to sandwich immunoassay protocols. 
One of ordinary skill in the art at the time the invention was filed would have been motivated to have substituted the on-chip volume controlled sample loading and immunoassay detection system and method of Chakraborty with the multiplexed molecular diagnostic platform based on DMF system as taught by Bort because Bort taught that the DMF system includes digital microfluidic liquid-handling technology and bead-based analyte capture technology that is configured to integrate biological sample preparation and controlled volume loading/dispensing via droplet operations/ manipulation with analyte testing, multiplexed bead detection, and molecular diagnostics platform, and is further capable of repeating each of the processes; thereby, providing advantageous automated versatile high-throughput sensitive detection of proteins using minute volumes of biological samples.  

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 3-8, 10-12, and 14-16 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10.	No claims are allowed.

Remarks
11.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Garstecki et al. (US 20170322136) disclose DMF device and methods for partitioning predetermined volumes of biological samples for contacting with reagents for use in immunoassays, wherein repetitive serial dilutions and mixing of biological samples and reagent solutions can be performed in ultra-small volumes [0067-0068].
	Bhattacharya et al. (US 2013/0105318) disclose DMF biochip designed to integrate assay operations, sample pretreatment, and sample preparation having different volumes within the chip [0004, 0032, 0082, 0091].
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



December 3, 2021